Stone, J.,
delivered the following dissenting opinion:
I am unable to agree with the majority of the Court, that the publication complained of in this case is, in itself, libellous. If it is so, then the defendants are criminally, as well as civilly, liable. They are not only liable in damages to the party injured, but are subject to punishment at the hands of the State-
There are, in fact, but three things stated in this publication. 1st. That the plaintiff voted against the nominee of the political party to which he belonged. 2ndly, That the opposite political party had given him a valuable contract; and, 3rdly, That his vote was the result of and caused by that contract.
The senator had the right to vote as he pleased, and it was not a libel to state that ho voted for a particular person. The senator was also a citizen, and he had the unquestioned right to engage in the business of furnishing stone to the canal, and it was not a libel to state that he was a contractor for that purpose. Nor can I perceive *184in the statement that the vote of the senator was the result of that contract a charge either of bribery or corruption.
Intimate business or social relations do constantly influence votes and voters, without any disparagement to their honesty and integrity, although such votes are given against their party affiliations, and I am not prepared to-say that such charges are libellous per se.
The whole aim and scope of the article was, in my opinion, an attack on the political, and not on the personal character of the plaintiff. The plaintiff represented his-county in the Senate of Maryland, and the defendants were his constituents. His votes were the proper subjects of the fullest and freest criticism among his constituents. The defendants were public journalists, and it was their duty to the readersjof their paper to inform them of the political acts of their senator. If upon reasonable inquiiy they, the defendants, believed that the senator had voted as the article indicated, then it was their right and their duty so to say, and if, upon the same reasonable inquiry, they honestly believed that the votes so complained of proceeded from certain business intercourse with the opposing political party, it was, I think, their undoubted right to say so, unless they were actuated by malice toward the plaintiff; and whether such malice did exist or not should have been left to the jury.
Taking into consideration the relative conditions of the parties, one a representative and the others constituents, and all the facts surrounding the publication, and the article itself, I cannot think that the publication was such an abuse of the freedom of the press as is contemplated by the 40th Article of the Bill of Eights of this State.